*1584
ORDER

ARCHER, Chief Judge.
On June 10,1997, Hughes Aircraft Company (Hughes) filed a Motion for Leave to File a Motion for Affirmance, or in the Alternative, a Briefing Schedule Following Remand From the Supreme Court. On June 9, 1997, this court issued an order establishing a briefing schedule. It is ORDERED:
(1) Hughes’ Motion for Leave to File is granted.
(2) Hughes’ Alternative Motion for a Briefing Schedule is granted to the extent that Hughes requests a new Joint Appendix be filed. The Joint Appendix shall be filed by the parties under the rules of this court no later than September 2,1997.
(3)The balance of Hughes’ Motion for Af-firmance, or in the Alternative, a Briefing Schedule, is denied as moot.